Name: Commission Regulation (EEC) No 2092/92 of 24 July 1992 on the supply of refined rape seed oil as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 25. 7. 92 Official Journal of the European Communities No L 210/5 COMMISSION REGULATION (EEC) No 2092/92 of 24 July 1992 on the supply of refined rape seed oil as food aid Whereas, notably for logistical reasons, certain supplies are not awarded within the first and second deadlines for submission of tenders ; whereas, in order to avoid republi ­ cation of the notice of invitation to tender, a third dead ­ line for submission of tenders should be opened, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), as last amended by Regulation (EEC) No 1930/90 (2), and in particular Article 6 ( 1 ) (c) thereof, Whereas Council Regulation (EEC) No 1420/87 of 21 May 1987 laying down implementing rules for Regula ­ tion (EEC) No 3972/86 on food-aid policy and food-aid management (3) lays down the list of countries and organ ­ izations eligible for food-aid operations and specifies the general criteria on the transport of food aid beyond the fob stage ; Whereas, following the taking of a number of decisions on the allocation of food aid, the Commission has allo ­ cated to certain countries and beneficiary organizations 560 tonnes of refined rape seed oil ; Whereas it is necessary to provide for the carrying out of this measure in accordance with the rules laid down by Commission Regulation (EEC) No 2200/87 of 8 July 1987 laying down general rules for the mobilization in the Community of products to be supplied as Community food aid (4), as amended by Regulation (EEC) No 790/91 (*) ; whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs : HAS ADOPTED THIS REGULATION : Article 1 Refined rape seed oil shall be mobilized in the Commu ­ nity as Community food aid for supply to the recipients listed in the Annex, in accordance with Regulation (EEC) No 2200/87 and under the conditions set out in the Annexes. Supplies shall be awarded by the tendering procedure. The successful tenderer is deemed to have noted and accepted all the general and specific conditions appli ­ cable. Any other condition or reservation included in his tender is deemed unwritten. Article 2 This Regulation shall enter into force on the day follo ­ wing its publication in the Official Journal of the Euro ­ pean Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 24 July 1992. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 370, 30. 12. 1986, p. 1 . 0 OJ No L 174, 7. 7. 1990, p. 6. 0 OJ No L 136, 26. 5. 1987, p. 1 . 0 OJ No L 204, 25. 7. 1987, p. 1 . 0 OJ No L 81 , 28. 3. 1991 , p. 108 . No L 210/6 Official Journal of the European Communities 25. 7. 92 ANNEX I LOTS A, B, C, D, E and F 1 . Operation No (') : see Annex II 2. Programme : 1991 3. Recipient (*) : FÃ ©dÃ ©ration internationale des SociÃ ©tÃ ©s de la Croix-Rouge et du Croissant-Rouge, (IFRC), Dept. Approvisionnement et logistique, Case Postale 372, CH-1211 GenÃ ¨ve 19 (tel . 734 55 80 ; telex 41 21 33 LRCS CH ; fax 733 03 95) 4. Representative of the recipient (2) : See Annex II 5. Place or country of destination : See Annex II 6. Product to be mobilized : refined rape seed oil 7. Characteristics and quality of the goods : (3) (*) f) (") : see list published in, OJ No C 114, 29. 4. 1991 , p. 1 (under III.A.1.a)) 8 . Total quantity : 560 tonnes net 9. Number of lots : six. see Annex II 10. Packaging and marking (4)(10) : see list published in OJ No C 114, 29. 4. 1991 , p. 1 (under IIIA.2.1 , IIIA.23 and IIIA3) :  five-litre drums, without cardboard cross-pieces Markings in Spanish (Lots A and B), French (Lots C, D and E), and English (Lot F). Supplementary markings on packaging : see Annex II 11 . Method of mobilization : the Community market. 1 2. Stage of supply : Lots B, E and F : free at port of landing  landed ; Lots A, C and D : free at destina ­ tion 13. Port of shipment :  14. Port of landing specified by die recipient :  1 5. Port of landing : Lot A : Arica ; Lot B : Montevideo ; Lot D : Casablanca ; Lot E : Tunis - La Goulette ; Lot F : Hodeida. 1 6. Address of the warehouse and, if appropriate, port of landing : Lot A : Almacenes Cruz Roja Boli ­ viana, Calle Cuba No 1155 La Paz ; Lot C : Entrepot Croix-Rouge, Nyamirambo ; Lot D : Entrep6ts Croissant-Rouge, Skhirat. 17. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 20. 9  5. 10. 1992. 18. Deadline for the supply : Lots B, E and F : 1 . 11 . 1992 ; Lots A, C and D : 1 . 12. 1992 19. Procedure for determining the costs of supply (9) : tendering 20. Date of expiry of the period allowed for submission of tenders : 11 . 8 . 1992, at 12 noon 21 . A. In the case of a second invitation to tender : (a) deadline for the submission of tenders : 25. 8 . 1992, at 12 noon (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 4  19. 10. 1992 (c) deadline for the supply : Lots B, E and F : 15. 11 . 1992 ; Lots A, C and D : 15. 12. 1991 B. In the case of a third invitation to tender : (a) deadline for the submission of tenders : 8 . 9. 1992 not later than 12 noon (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 19 . 10  2. 11 . 1992 (c) deadline for the supply : Lots B, E and F : 30. 11 . 1992 ; Lots A, C and D : 30 . 12. 1992 22. Amount of the tendering security : ECU 15 per tonne 23. Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders (s) : Bureau de l'aide alimentaire, a 1 attention de Monsieur N. Arend, bÃ ¢timent Loi 120, bureau 7/46, 200 rue de la Loi, B-1049 Bruxelles ; telex 22037 AGREC B or 25670 AGREC B 25. Refund payable on request by the successful tenderer :  25. 7. 92 Official Journal of the European Communities No L 210/7 Notes : (') The operation number is to be quoted in all correspondence. (2) Commission delegate to be contacted by the successful tenderer : see list published in OJ No C 114, 29. 4. 1991 , p. 33. (3) The successful tenderer shall deliver to the beneficiary a certificate from an official entity certifying that for the products to be delivered the standards applicable, relative to nuclear radiation, in the Member State concerned, have not been exceeded. Radiation certificate should contain the following information : (a) the amount of radiation of caesium-134 and - 137 ; (b) iodine-131 . (4) Lots A, C and D : shipment to take place in 20-foot containers, the free holding period for container must be at least 15 days . (*) The successful tenderer is to contact the recipients as soon as possible to establish which consignment documents are required and how they are to be distributed. (*) The successful tenderer shall give the beneficiaries' representative a health certificate at the time of delivery. Q The successful tenderer shall give the beneficiaries' representative a certificate of origin at the time of delivery. (8) In order not to overload the telex, tenderers are requested to provide, before the date and time laid down in point 20 of this Annex, evidence that the tendering security referred to in Article 7 (4) (a) of Regula ­ tion (EEC) No 2200/87 has been lodged, preferably :  either by porter at the office referred to in point 24 of this Annex,  or by telecopier on one of the following numbers in Brussels :  295 01 32,  296 10 97,  295 01 30,  296 20 05.  296 33 04. 0 Point (g) of Article 7 (3) of Regulation (EEC) No 2200/87 shall not be applicable to tenders submitted. (I#) Lots B, E and F : the cartons shall be stacked on wooden pallets (made of pine, fir or poplar wood) measuring not more than 1 200 x 1 400 mm, and with the following features : four-way entry, non-reversible, with wings ; a top deck consisting of a minimum of seven planks measuring 100 mm in width and of a thickness of 22 mm ; a bottom deck consisting of three planks measuring 100 mm in width and of a thickness of 22 mm ; three bearers measuring 100 mm in width and of a thickness of 22 mm ; nine dowels : 100 x 100 x 78 mm minimum ; the palletized cartons shall be covered by a shrink film of a thickness of at least 1 50 microns ; the cartons must have reinforced protection consisting of four angles (35 x 35 mm) made of cardboard at least 3 mm thick placed on the four upper edges ; the whole of the above must be bound, in each direction, by two nylon straps of a width of not less than 15 mm with plastic buckles. (") Lots B, E and F : the shipping documents must be authenticated by the diplomatic representative in the exporting country. No L 210/8 Official Journal of the European Communities 25. 7. 92 ANEXO II  BILAG II  ANHANG II  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  II  ANNEX II  ANNEXE II  ALLEGATO II  BIJLAGE II  ANEXO II AcciÃ ³n n ° Aktion nr. DesignaciÃ ³n del lote Parti Cantidad total del lote (en toneladas) TotalmÃ ¦ngde (tons) Representante del beneficiario Modtagerens reprÃ ¦sentant PaÃ ­s destinatario Modtagerland Inscripciones complementarias sobre el embalaje Yderligere , pÃ ¥skrifter MaÃ nahme Nr. Ã Ã Ã ¬Ã Ã · Ã ±Ã Ã ¹Ã ¸. Operation No Action n0 Azione n. Maatregel nr. AcÃ §Ã £o n? Bezeichnung der Partie Ã §Ã ±Ã Ã ±Ã ºÃ Ã ·Ã Ã ¹Ã Ã ¼Ã Ã  Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  Lot DÃ ©signation du lot Designazione della partita Aanduiding van de partij DesignaÃ §Ã £o do lote Gesamtmenge der Partie (in Tonnen) Ã £Ã Ã ½Ã ¿Ã »Ã ¹Ã ºÃ ® ÃÃ ¿Ã Ã Ã Ã ·Ã Ã ± Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Total quantity (in tonnes) QuantitÃ © totale du lot (en tonnes) QuantitÃ totale della partita (in tonnellate) Totale hoeveelheid van de partij (in ton) Quantidade total (em toneladas) Vertreter des BegÃ ¼nstigten Ã Ã ºÃÃ Ã Ã Ã ÃÃ ¿Ã  Ã Ã ¿Ã Ã ´Ã ¹Ã ºÃ ±Ã ¹Ã ¿Ã Ã Ã ¿Ã Representative of the recipient ReprÃ ©sentant du bÃ ©nÃ ©ficiaire Rappresentante del beneficiario Vertegenwoordiger van de begunstigde Representante do beneficiÃ ¡rio Bestimmungsland Ã §Ã Ã Ã ± ÃÃ Ã ¿Ã ¿Ã Ã ¹Ã Ã ¼Ã ¿Ã  Recipient country Pays destinataire Paese destinatario Bestemmingsland PaÃ ­s destinatÃ ¡rio ErgÃ ¤nzende Aufschriften auf der Verpackung Ã £Ã Ã ¼ÃÃ »Ã ·Ã Ã Ã ¼Ã ±Ã Ã ¹Ã ºÃ ­Ã  Ã µÃ ½Ã ´Ã µÃ ¯Ã ¾Ã µÃ ¹Ã  Ã Ã Ã · Ã Ã Ã Ã ºÃ µÃ Ã ±Ã Ã ¯Ã ± Supplementary markings on the packaging Inscriptions complÃ ©mentaires sur l'emballage Iscrizioni supplementari sull'imballaggio Bijkomende vermeldingen op de verpakking InscriÃ §Ã µes complementares na embalagem 1187/91 A 60 Cruz Roja Boliviana, Avenida SimÃ ³n Bolivar n0 1515, Casilla n ° 741 , La Paz (tel. 34 09 48 / 32 65 68 ; tÃ ©lex 3318 Bolcruz ; fax 37 68 75) Bolivia IFRC  La Paz 1191 /91 B 50 Cruz Roja Uruguaya, Avenida 8 de Octubre, 2990  11600 Montevideo (tel. 80 07 14, 80 21 12 ; tÃ ©lex 22524 colutel « Para Cruz Roja Uruguaya » ; fax 96 01 92) Uruguay IFRC  Montevideo 1194/91 C 100 Croix-Rouge Rwandaise, B.P. 425 Kigali  (tÃ ©l . 73 302, 74 402 ; tÃ ©lex 22663 err rw ; fax 76 093) Rwanda IFRC  Nyamirambo/Rwanda 1196/91 D 150 Croissant-Rouge marocain, Palais Mokri-Takaddoum, BP 189 Rabat (tÃ ©l . : 50 898 / 51 495 ; tÃ ©lex : Alhilal m Rabat, fax : 75 97 90) Maroc IFRC  Skhirat via Casablanca 1197/91 E 150 Croissant-Rouge tunisien, 19, rue d'Angleterre, Tunis 1000 (tÃ ©l. : 24 06 30 / 24 55 72 ; tÃ ©lex : 14524 HILAL TN ; fax : 34 01 51 ) Tunisie IFRC  Tunis 1198/91 F 50 Yemenite Red Crescent Society Head Office, Building No 10, 26 September Street, Po Box 1257 Sanaa, Republic of Yemen (tel. 20 31 31 /32/33 ; telex 3124 HILAL YE ; fax 20 31 31) Yemen IFRC  Hodeida